                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiffs,                                    8:18CR312

        vs.
                                                                       ORDER
LAWRENCE HENDERSON,

                       Defendant.


       This matter is before the court on the motion of Attorney Adam J. Sipple to withdraw as
counsel for the defendant, Lawrence Henderson. (Filing No. 67). Adam J. Sipple represents that
he has accepted employment with the Nebraska ACLU and consequently cannot continue
representation of Defendant. Adam J. Sipple’s motion to withdraw (Filing No. 67) is granted.
       Jessica P. Douglas, 1001 Farnam Street, 3rd Floor, Omaha, NE 68102, (402) 341-0700, is
appointed to represent Lawrence Henderson for the balance of these proceedings pursuant to the
Criminal Justice Act. Adam J. Sipple shall forthwith provide Jessica P. Douglas with the discovery
materials provided the defendant by the government and such other materials obtained by Adam
J. Sipple which are material to Lawrence Henderson’s defense.
       The clerk shall provide a copy of this order to Jessica P. Douglas and the defendant.
       IT IS SO ORDERED.


       Dated this 27th day of January, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
